Citation Nr: 9904312	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

1.  The veteran currently does not, by audiological testing, 
have right ear hearing loss disability.

2.  Left ear hearing loss was initially manifested during the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Left ear hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1997); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Right ear

The veteran claims that he is entitled to service connection 
for bilateral hearing loss because he developed that 
condition during his period of active service when he served 
on a flight line as an aircraft mechanic.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When manifested to a 
compensable degree within one year of separation from 
service, sensorineural hearing loss may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is one which is plausible, capable of substantiation or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service or during an applicable 
presumptive period, and a nexus between the current 
disability and the in-service injury or disease.  Id. at 
1467-68.  Medical evidence is required to provide the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to prove service incurrence of an injury or disease.  
Id. at 1468. 

In the veteran's case, a March 1997 private audiometric 
evaluation report and a July 1997 VA examination report 
reveal that the veteran does not satisfy the criteria of 
38 C.F.R. § 3.385 for a finding of hearing loss disability in 
the right ear.  

During the March 1997 private audiological evaluation, the 
examiner diagnosed very high frequency loss, but none of the 
auditory thresholds in the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz was shown to be 40 decibels or greater, and in 
fact none of the thresholds was higher than 20 decibels.  

In addition, the VA audiological evaluation in July 1997 
showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
20
LEFT
15
15
25
30
75

The VA examiner diagnosed bilateral neurosensory hearing 
loss.  However, hearing loss disability in the right ear, 
under VA standards, was not reported and, therefore, the 
claim for service connection for right ear hearing loss is 
not well grounded, in the absence of competent evidence of 
current disability.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.385.  

The veteran's own belief that he has bilateral hearing loss 
as a result of his active service does not constitute 
competent evidence of a current right ear disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Inasmuch as there is no competent evidence of 
record of a current hearing loss disability in the right ear, 
the veteran's claim for service connection for right ear 
hearing loss must be denied as not well grounded.  
38 U.S.C.A. § 5107(a). 

As the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for right ear hearing loss, VA is under no duty to 
assist him in developing the facts pertinent to that claim.  
See Epps, 126 F.3d at 1468.  

The Board recognizes that the claim of entitlement to service 
connection for right ear hearing loss is being disposed of in 
a manner which differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but  rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for right ear hearing loss "plausible".  
See generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. 
Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for right ear hearing loss and the 
reason why the claim failed at this time.  Robinette v. 
Brown, 8 Vet.App. 69, 77-78 (1995).



B.  Left ear

The Board finds the veteran's claim for service connection 
for left ear hearing loss well grounded under 38 U.S.C.A. § 
5107(a) (West 1997).  In addition, the Board finds that the 
record contains all relevant evidence necessary for the 
equitable disposition of this claim, and that VA has 
fulfilled its duty to assist the veteran in the development 
of that claim.

According to the veteran, his military duties exposed him to 
a significant amount of noise, which caused a permanent 
hearing loss.  The veteran's DD Form 214 and service 
personnel records reflect that he served on active duty from 
October 1969 to October 1972, as an aircraft mechanic with 
flight line and deck duties.  Statements from two fellow 
servicemen dated in January 1998 confirm that the veteran's 
duties exposed him to a jet engine noise.  

Service medical records show that left high frequency hearing 
loss was diagnosed during examinations in September and 
November 1971, but not at the veteran's separation 
examination in October 1972.  The audiological evaluation 
performed during that examination revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
0
15
LEFT
15
10
5
10
20

The veteran alleges that, at separation from service, a 
physician told him that his hearing loss was "in the 
frequency range of jet engines", and that he "would 
encounter problems later in life."  The veteran's service 
medical records do not include the physician's alleged 
comments.  

The lack of evidence of hearing loss at separation is not 
fatal to the veteran's claim.  In fact, statutory and 
regulatory provisions do not require an in-service diagnosis 
of  hearing loss in order to establish service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The key 
issues are whether the veteran currently satisfies the 
criteria of 38 C.F.R. § 3.385, and whether there is medical 
evidence linking the hearing loss to the veteran's period of 
active service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993). 

According to post-service medical evidence, and, 
specifically, the July 1997 VA audiological examination, the 
veteran currently has hearing loss disability in the left 
ear, under the criteria of 38 C.F.R. § 3.385. Moreover, the 
VA physician who evaluated the veteran in July 1997 noted the 
veteran's history of noise exposure, and diagnosed bilateral 
neurosensory hearing loss since the late 1960s.  The Board 
finds that, by that diagnosis, the VA examiner linked the 
veteran's hearing loss to his in-service noise exposure. 

Based on personnel records and statements of the veterans' 
fellow servicemen, which establish in-service noise exposure, 
and the VA examiner's opinion, which links the veteran's 
current left ear hearing disability to noise exposure in the 
late 1960s, the Board finds that the evidence supports an 
allowance of service connection for left ear hearing loss.  
Therefore, to that extent, the veteran's appeal will be 
granted.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

